Case 3:20-cv-01930-VAB Document 1-1 Filed 12/29/20 Page 1of 9

EXHIBIT A
Case 3:20- -CV- 01980- VAB Document 1-1. Filed 12/29/20 Page 20f9

SSRIS NSSadahiSiatomonomnyninkaancionanygawwnuNn Gore

| For information on 72) : STATE OF CONNECTICUT & 3
_ ADA accommodations, SUPERIOR COURT. F”

. Wilact a court clark Or a Seg

got io: www, wrdud.c ok Egov/ADA Henenine eh ape

 

~ suMMONS civ
104 CVs AS Revi2: 30:

6.6.8 $8 91046 Bi 347, 54. 249, §4-350, $2- Aba. Be 48, 522 289,
BB $9 3-7 Wirough 4-2), Be IAF

   

 

   

 

 

- Instructions are on page 2.

: 2 = | Select if amount, legal interest, ‘or propery i in ‘demand, not including interest and costs. is LESS than $2, 500.

oy

       
  

Se ject Parnkount, legal interest, or property in demand, not ineluding interest and costs, is $2, 500 oF. MORE.

 

 

| Address of eu clerk (nabs, sued town aid 2p cde) aoe Telephone number of cede Retina Dats (hiusi be a rai -
(203) 985-5308 12 /2972020

 

 

 

 

 

SE (GiFoway
: ‘Stamford- Norwalk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 061 4 1
s Paras’ FUPDeR on : : "Sonate of 7 gainid of ieltreprestieds :
(203) 782 ~ 77100 ee

The attorney or law firm appearing for the plaintiff or he paint Pe aa E-mail address foi deivery of papers under Sedtion 18-19 ot ihe
sell-represented; agrees to accent papers (service) electronically a. oy Coanectiont Practiog BOOk (if agreed} ae eee
in this case under Section 10-13 of the Connecticut Practice Book. Ix} Yes [] No _Mesposito@koskalf.ce come ia niecmcanatied

Parties Name (Last, First, Middle initial) and address of gach party (Number; street; P.O. Bax; towne ‘slate: z zip; ‘county, inot tUSA)

oR ists Name: : :
plaintiff Address: ‘Hazen, Terry t L. as 108 Dann Drive, Stamford, CT 06905.

 

 

“Additional Name: Hee geael ge die : mee : ee
Uplaintiff Address: ous oo ee

First oo: “Mame: Costco Wholesale

       
 

 

 

ation Sy tem, 67. Burnside Avenue,

  

 

| “Aon ter Service; CT Carpor

 

 

 

 

 

    

 

 

 

 

defendant address: Corporation. East Hartford, CT 06108-3408 pea
Additional | Name: p02)

- @efendant Adgress: wad oy cihdibdd id enueagannere

_ Additional | Name: sos
‘defendant Address)

Additional Name: aoa ane Ce GHGS Eg gs co : Bad)
defendant Address: : ‘ ES Sun L eu Shain 5 : : 5

 

 

Total number of: plaintiffs: 1 “Total number of defendants: 4

Notice to each defendant

oo You are being sued. Thisi isa summons i ini a lawsuit. The complaint attached Stales the claims the ela is making ageinsty you el
age:

 

 

 

 

 

 

Form o-Cv 2 allached tor additional parties.

 

   
 

 

oun on the Return Dale unless you receive 3 separate notice telling you to appear.
._ IE you or your. atlorney. do not file an Appearance on time. a default judgment! may he enterad against you You can get an Aon g

form atthe court address above, or on-line at https i/jud ct.govavebformss.

Ale: you believe that. you have insurance that may. cover:the claim: being made against youin this lawsuit, you should immediatel y contact
Your insurance represeniative. Other actions you may take are described in the Connecti cut Practi ice Book, which may | be found ina ics
oo Supenor court law library or: on ine al hitps//Awww.lud cl aav/ph. him. : 8

5. Wf you have questions about the “sur mimons and complaint, you should talk to an attorney.
“The court stalt| ia not allowed to give advice on legal matters:

  

 

 

 
   
 

 

 

 

 

 

Bate Cte Signed (Sign and ee pe bat yet 3 fie] Commissioner of Superior Court
-12108/2020° Le Cleck
; as a : SESEEED For Court Use Oniy
a. The signing has beers done. so that the plainti f(s) wll not be denied access lothe coulis, cp Pile Datong oc

. this the responsibility of the pl laintift(s) to ensure thal service is made in the manner provided by law.)
: The court staff is not permitted lo give any legal-aqvice in connection with any lawsuit.» :
> The Clerk signing this summons at the request of the plaintiff(s) i is not: responsible in any. way for any

errors oc omissions inthe surnmons, any:all egations contained. in the complaint or the. service of the
“simmons of complaint, 2

- ( certify | have read and: Sia Set onesie pai pty crude oa
understand the above: penuh a ce
: a ine! - Page 1 of 2

   

 

   

eee — | Docket Number

 

 

 

 

 

 
 

instructions
7

’

and all copies of the summons.

3. _Aflach the summons to the complaint and altach a copy. of. the summons fo each copy oF the compart. inctude a copy « OF the civ

Summons Continuation of Parties forn, # applicable.

 

 

 

 

Use this summons for the case: type codes shown below.
de nol use iis summons for the fallawing. actions:
fa) Pemily matters (for example divarce, child support,
custody, patemity, and visitavon maflers)
(i) Any actions oF proceedings in which an allachment,
gamishment or replevy is sought “
(c) Applications for chance of, Haine
afd) Probate appeals
Case Type Codes -
mason CODE
“DESCRIPTION wise MINOR DESCRIPTION
Contracts C00 Construction - Al other.
5 GAO. | Construction ~ Stete and Local. 5
G20. insunince Polley on
G20) ) Spectic Parformpnce
ah: 1 Collections
PGS UninswadAlndernsured Motorist Coverage S
0-60 Unfors Limited Liubiity Company Act GS3e243
_ 80 Al other
Emineal “£00 State Highway Cundemnation
Domain ) BAG” cRedevetoanient Condemnation oo oc 0 cr:
OMiy B20 Other State or Municipal Agencies
LE 30 | Public Utilities & Gas Transrniasion Companies.
/ ESO. All other :
Housing . Hid. [Housiag- Retum of Secueity Deposit
este PHAR 0G Housing: Rent endfor Darnages
- Hia0.: Housing = Housing < Audia Querela/lajunction
| HBO. Housing = Administ ative Appeal
L #60") Housing - Municipal Eninrcemant
“BEOO Housing - All Other

  

jdnparetion ©:

i Reselvership

: Racaivership far Abandonedi&t Jghted Property
: Mandamus

Mab: Habeas Corpus (etadtion tel ease from Penal institution
MSO05 Arbilration —

MeO. Declacatory Judgment

M6302 Ber Diseipting 08

WBS Department of Labor Unemployment Compensation
ae i Eaforeamant

Bar Diseipina s + inactive Status :

M70 7 Municipal Ordinance and Regulation Enforeament::

M 08
M16
MAB
2 M28

“Miscellaneaus

 

 

Seal Claes Franster to Ragular Dacket i
: Foreign Protective Orsler :
CHRO Adion in the Public interest - AS 19:93

 

    

Page 2 of 2.

Case ee eee 1-1 Filed 8 i= 3 of 9

J yee oF print legibly. if you are a self- “represented party this summons must be signed by a clerk of ihe court,

if there is more than one defendant, make a copy of the summons for each additional defendant. Bach defendant SUSE BCeIVe a eopy 6
this suminons. Gach copy of the summons must show who signed the summons and when it was signed. If there are more than WW
plaintiffs or more than four defendants, coniplele the Civil Sumimans Continuation of Parties flora JO-CV-2) and attach iia ine original

Alter service lias been made by a proper officer, fle ihe: orginal papers and the. oft cers retum of service with the clerk of the cour:

: Property.

 

 

   
     
   
 
  
 

 

| Foreign Chal Judgments 6.5 52-604 £0.68 50a-0 A

 

 

       
    

(e} Administrative anpeals
(B:: Proceedings periaining to arbitration
fg) Summary Process. (Eviction) actions
(h) Entry and Delainer proceedings

(i) Housing Code Enforcement actions.

 

 

- MINOR DESCRIPTION

  
  

"Foreclosure.

: Bartkion 2S
: Quiet THe Mischanyge-of Monaage ar ‘Gen :

- Asset Farfeibrie : a

. A other

     
   

Toris (Other

 

: Detective Promixes . “Private - Snow ¢ oF rice:

 

than Vehicular) - Defective Promises « Pavate + Other 00
Chou TA Detective Premises - Publis - Snow oF ee
T12. Defective Premises < Public - Others:
F200: Rroducts Liability Other tian: Vehicular
F200 Malsrachée. Medical fEEES

' Malpracticn - Legal
Malpracticg » All other

 

‘T40: Agsault-and Battery:
7: Defamation:
TShoS Animals Deg ©

TRS os Antimats Other
V70) False Anes

TTT.) Fire Damage

 

: Aa ihe

Motor Vehicles’ - ~ Driver andlor Pasaengert 9) ME: Drivers)
“Motor Veliclan: « Padastrian vs. Driver
“Motor Vehislas!s Properly Damage only
+ Motor Vahich ers : Pradusts Liabllity lachueing Warranty
: Motor Vehicle! > Albother
2 Bowts |
: | Airplanes,
- Rallteads
Snowmobiles
CAM other

Mote: Velioles indhide cars tucks
matercyel es, aad moter Scooters.

 

  

  
 
 

      
  

 

Wo aristeetion of Wil 5 and Truss. mee

ills, Estates
rig WoO: _ Al other

 

 

 

   

 

 

 
 

" Case 3:20-cv-01930-VAB Document 1-1 Filed 12/29/20 Page4of9

RETURN DATE: DECEMBER 29, 2020 _ SUPERIOR COURT

TERRY L. HAZEN = gupreran DISTRICT OF
ae : STAMFORD/NORWALK
VS. : ar STAMFORD
COSTCO WHOLESALE CORPORATION : : DECEMBER 8, 2020

COMPLAINT

A). AE all times mentioned herein, the defendant COSTCO.

WHOLESALE CORPORATION (hereinafter referred to as “COSTCO” ) WaS and.

is a corporation authorized to do business within the State of
Connecticut.

2) At all cimes mentioned herein, the defendant COgTCO owned,

Maintained and controll ed a commercial puilding/warenouse located at

979 connecticut Avenue in Norwalk, Connecticut (the "Prenises").

3) “On or about yanuary Sy (2019, the plaintifé TERRY le HAZEN

 

was. a business invitee on COSTCO’ s Premises.

 

4 As an accommodation to its shoppers, “COSTCO maintains public —

 

strooms for males: and for females.

 

 

 

 

 
Case 3:20-cv-01930-VAB Document 1-1 Filed 12/29/20 PageSof9

 

   

 

 

5) on January 5 2019, while the plaincife, re Ee ee

 

"shopping at. ‘the: costco Premises, she: needed to use a bathroom. a

6) AL that time, date, ana place, the plaintiee TERRY iL. “HAZEN

 

_ slipped and fell on. the wet floor of the women’ s room: in COSTCO’ s

    
 

Premises.

 

 

 

    

a place where k usiness invitees were expected ko walk; oe

 

 
 

 

not limited to mopping wp or removing che accumulated water on. the

| Sangerous and defective conditions in this women’s root.

 

Case 3:20-cv-01930-VAB Document 1-1 Filed 12/29/20 Page6of9Q  __

 

      

eee) cosrco failed to warn the plaincite TERRY ‘i. HAZEN of this

: dangerous condition, including but nok Limited. co, placing warning |

 

 

could cause injury to the plaincife PTRREY f. HAGEN. and others; and

€} “costco. failed to take reasonable precautions bo prstece. the

prerneite TERRY. lb. HAZEN From this. dangerous condition, Aneluding: but

   

floor of this women’s room.

(9) The defendant Costco had actual notice of the aforesaid

20) As. a result of the negligence and carelessness: Of the

 

“defendant costco, _ the plaintifé TERRY L. HAZEN suffered the following

 

a) a ‘torn “right belie a

   

b) an altered gait due to the torn right hamstring;

 

 
Case 3:20-cv-01930- VAB Document 1-1 Filed 12/29/20. ‘Page i of o

 

 

a difficulty driving;

 

8) difficulty sitting at work:

£) decreased ‘flexibility in right hegi

og) decreased etrength: in right leg;

 

ch) painful physical therapy treatments;

 

i) @ifficulty sleeping, oo
a “increased hypersensitivity to couch;

kK} disability and loss of function;
|) ‘pain and suffering; a and - |

m) shock and stress to hex entire nervous system.

 

Me AS @ further result of these injuries, the plaintife TERRY

bk HAZEN has incurred and will continue to. ineur considerable expense

| for medical care. and treatment, an te her financial loss.

 

1a)

 

 
 

 

 

13) As & further result of these injuries, the plaintife TERRY

  

 

L. HAZEN’ 5 ability to carry on and enjoy ife’ s activities has bi

 

 impaiea.

   
   

"WHEREFORE, the plaincife TERRY Le _ HAZEN clains money damages:

oe the jurisdiction of the court.

   

 

   

THE PLAINTIFF

 

fhm fie
Janes Wu for. ss ee
OSKOFF, KOSKOFF & BIEDER, P. C. =
One Moss Ave., Danbury, CT 06810
#1062121 (203) (192- 7100

 

PLEASE ENTER AN APPEARANCE FoR:

| KOSKOFF, KOSKOFF & BIEDER, P.C.
792-7100 | |

 
‘Case 3:20-cv-01930-VAB Document 1-1 Filed 12/29/20 PageQof9

  

   

The amount, legal interest Or property in demand is Two _

| Thousand, Five Hundred Dollars ($2,500.00) or more, exclusive of

 

 

 

 
